Citation Nr: 0920956	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  08-02 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for cervical spine degenerative disk disease and cervical 
fusion at C6-7 with pseudoarthrosis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 through 
April 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  In September 2007, 
the claims file was transferred to the RO in Buffalo, New 
York at the Veteran's request.

The Board observes that in January 2008, the Veteran filed a 
separate claim of service connection for cervical disk 
herniation at C5-6 as secondary to his service-connected 
cervical spine degenerative disk disease and cervical fusion 
at C6-7 with pseudoarthrosis.  A notification letter pursuant 
to 38 U.S.C.A. § 5103(a) and regarding this claim was mailed 
to the Veteran in February 2008.  This claim was adjudicated 
by the RO in a January 2009 Supplemental Statement of the 
Case and denied pursuant to 38 C.F.R. § 4.14 on the grounds 
that it was prohibited as being an evaluation of the same 
disability as that at issue in this appeal.
 

FINDING OF FACT

The Veteran is able to perform active cervical forward 
flexion movements to at least 45 degrees, active extension to 
at least 30 degrees, active left lateral flexion to at least 
22 degrees, active right lateral flexion to at least 29 
degrees, active left lateral rotation to 64 degrees, active 
right lateral rotation to at least 60 degrees,  has a 
combined cervical range of motion of at least 250 degrees, 
and has not demonstrated any ankylosis, spasm, atrophy, 
guarding, or abnormal spine curvature.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for cervical spine degenerative disk disease and 
cervical fusion at C6-7 with pseudoarthrosis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5241, 5242, 5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  Staged ratings are appropriate when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  See generally Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Analysis

Effective from September 26, 2003, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5242 provide that a 10 percent 
evaluation is in order for forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
muscle spasm, guarding, or localized tenderness not resulting 
in an abnormal gait or abnormal spinal contour; or a 
vertebral body fracture with loss of 50 percent or more of 
height.  A 20 percent evaluation is warranted for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; a combined range of motion of the 
cervical spine not greater than 170 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent evaluation is assigned in 
cases of forward flexion of the cervical spine of 15 degrees 
or less, or favorable ankylosis of the entire cervical spine.  
A 40 percent evaluation is in order for unfavorable ankylosis 
of the entire cervical spine.  A 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.

"Combined range of motion" is defined as the sum of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates 
that normal range of motion of the cervical spine encompasses 
45 degrees of flexion, extension, and bilateral lateral 
flexion and 80 degrees of bilateral rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent 
evaluation is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  A 20 percent evaluation contemplates intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months.  A 40 percent evaluation is 
assigned in cases of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to be evaluated 
separately.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242, 
degenerative arthritis of the spine is to be evaluated by 
using the provisions of Diagnostic Code, 5003, which provides 
the ratings criteria for degenerative arthritis generally.  
Under Diagnostic Code, 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Diagnostic Code 5003 also allows for evaluation in cases 
where there is an absence of limitation of motion.  With x-
ray evidence of involvement of two or more major joins or two 
or more minor joint groups, a 10 percent evaluation is 
warranted.  With x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent 
evaluation is assigned.  

In this case, the Veteran's service treatment records reflect 
that he received in-service treatment for complaints of pain 
in his right chest, shoulder, and scapula which radiated into 
his right arm in January 1999.

A February 1999 cervical spine MRI revealed a herniated disk 
at C6-7 with evidence of neural compression.  The study 
revealed that the Veteran's spine contour and spinal canal 
contents were normal.

In June 1999, the Veteran underwent surgery for a C6-7 disk 
fusion.  Subsequent service treatment notes erroneously 
indicate that the Veteran underwent surgery for a C5-6 disk 
fusion.

In January 2002, the Veteran was evaluated for complaints of 
neck pain, headaches in the left occipital area, and 
dizziness when lying down.  According to the Veteran, these 
symptoms were new and began in November 2000.  A physical 
examination revealed that the Veteran was in no acute 
distress and was able to walk, sit, and stand well.  No 
tenderness was noted on palpation.  Range of motion testing 
revealed that the Veteran was able to flex his neck to within 
one inch from his chest, was unable to extend his neck, was 
able to perform lateral bending to 30 degrees to both sides, 
and rotate to 50 degrees to both sides.

Subsequent service treatment records reflect that the Veteran 
continued to complain of chronic neck pain.  An October 2004 
physical examination revealed that the Veteran demonstrated 
tenderness to palpation at levels C3-7, but was able to fully 
flex and extend his cervical spine.  A January 2005 
examination revealed that the Veteran's neck was abnormal and 
restricted with pain.  Range of motion testing revealed, 
however, that the Veteran exhibited full range of motion of 
the spine in all planes without pain and normal curvature of 
the spine.  In February 2005, the range of motion of the 
Veteran's cervical spine was noted as being "pretty good" 
but accompanied by reported pain.  Specific range of motion 
findings are not contained in the examination reports from 
October 2004, January 2005, or February 2005.

At a January 2007 VA examination, the Veteran reported neck 
pain which worsened with use, numbness and tingling in the 
fourth and fifth fingers of his right hand, and daily 
headaches.  He also reported that, during service, wearing a 
helmet  and body armor tended to cause increased pain.  He 
was unable to perform "intensive" activities.  He also 
stated that lifting and grabbing motions sometimes caused 
instant numbness in his fourth and fifth fingers.  He 
reported that he was unable to wear a backpack or to lift 
objects weighing greater than 20 pounds without experiencing 
pain.  He stated that he was unable to throw a bowling ball 
and that turning his head at times caused sharp pain.  He 
reported that he performing road marches and running caused 
neck aches.  He related that he was unable to perform upper 
body weightlifting, but was able to exercise on a treadmill.  
According to the Veteran, driving a vehicle caused numbness 
and tingling down his elbow, into his forearm, and his fourth 
and fifth fingers.

A physical examination of the Veteran's spine revealed 
tenderness to palpation at the C6-7 area midline and 
paravertebral, and in the right trapezius and posterior area 
of the right shoulder.  With repetitive motions, the examiner 
was able to palpate tightness in the right trapezius and 
posterior right shoulder which was consistent with spasm, 
however, this tightness reverted to normal when the Veteran 
relaxed.  Cervical range of motion testing revealed active 
flexion of 48 degrees, active extension of 42 degrees, active 
left lateral flexion of 22 degrees, active right lateral 
flexion of 29 degrees, active left rotation of 64 degrees, 
and active right rotation of 68 degrees.  Pain was reported 
by the Veteran with all motions.  The Veteran's range of 
motion testing results indicate a combined range of cervical 
motion of 273 degrees.  The Veteran's gait was normal.  X-
rays of the cervical spine revealed normal alignment with no 
demonstrable instability of C6-7.

The Veteran underwent a second VA examination in December 
2007.  At that time, he complained of ongoing chronic neck 
pain with flare-ups which occurred approximately once per 
week.  The Veteran reported that his flare-ups lasted from 
several hours up to a full day.  He related that he was 
employed in pricing at a retail store and that his symptoms 
did not interfere "too much" with his occupation.  
According to the Veteran, he was able to complete his 
activities of daily living without assistance.

On examination, the Veteran demonstrated a normal gait. No 
gross abnormalities were noted upon inspection of the 
cervical spine.  There was tenderness of the spine and the 
paravertebral muscles.  Range of motion testing revealed 
forward flexion of 45 degrees with pain from 35 to 45 
degrees, extension of 30 degrees with pain from 20 to 30 
degrees, left lateral flexion of 45 degrees with pain from 35 
to 45 degrees, right lateral flexion of 35 degrees with pain 
from 25 to 35 degrees, left lateral rotation to 80 degrees 
with pain being present from 70 to 80 degrees, and right 
lateral rotation to 60 degrees with pain from 50 to 60 
degrees.  These results demonstrate a combined range of 
cervical motion of 295 degrees.  The examiner noted that the 
Veteran was able to duplicate the same range of motion and 
pain pattern after repetitive motion.

The Board notes that records relating to treatment received 
by the Veteran at the VA medical center in Dunkirk, New York 
from August 2007 through January 2009.  These records 
document continued complaints of chronic neck pain by the 
Veteran.

Based upon the evidence in the claims file, the Board finds 
that the Veteran is not entitled to an initial evaluation in 
excess of 10 percent for cervical spine degenerative disk 
disease and cervical fusion at C6-7 with pseudoarthrosis.  
The range of motion findings at either the Veteran's January 
2007 and December 2007 VA examinations do not indicate that 
his cervical ranges of motion were limited to forward flexion 
of less than 30 degrees; or a combined range of motion of the 
cervical spine less than 170 degrees.   The VA examinations 
demonstrate that at a minimum, the Veteran was able to 
perform active cervical forward flexion movements to at least 
45 degrees, active extension to at least 30 degrees, active 
left lateral flexion to at least 22 degrees, active right 
lateral flexion to at least 29 degrees, active left lateral 
rotation to 64 degrees, active right lateral rotation to at 
least 60 degrees, and has a combined cervical range of motion 
of at least 250 degrees.  The evidence of record does not 
reflect any findings of muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Even with the Veteran's complaints of pain fully 
taken into consideration, there is no evidence of a 
disability picture commensurate to a limitation of cervical 
forward flexion of 30 degrees or less or a combined cervical 
range of motion of less than 120 degrees given the extent of 
the demonstrated spinal motion.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5241.

In the absence of any evidence of intervertebral disc 
syndrome or the occurrence of incapacitating episodes having 
a total duration of more than two weeks in the preceding 
twelve months, the Veteran is also not entitled to an 
evaluation exceeding 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5242 and 5243 (2008).  

In the absence of x-ray evidence demonstrating degenerative 
arthritis involving two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations, the Veteran is not entitled to an evaluation 
exceeding 10 percent pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5242 (2008).

The Veteran has submitted no evidence showing that his C6-7 
disk disorder has markedly interfered with his employment 
status beyond interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  In fact, 
at his most recent December 2007 VA examination, the Veteran 
related that he was employed as a pricing clerk at a retail 
store.  He further reported to the examiner that his cervical 
symptoms did not interfere "too much" with his occupation.  
As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

The Board finds that there is no basis for a "staged" 
rating pursuant to Fenderson or Hart.  Rather, the 
symptomatology shown upon examination during the pendency of 
the appeal has been essentially consistent and fully 
contemplated by the assigned disability ratings.

Accordingly, the Veteran's claim for an initial evaluation in 
excess of 10 percent for cervical spine degenerative disk 
disease and cervical fusion at C6-7 with pseudoarthrosis, is 
denied.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is generally required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).


38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

As this case concerns an initial evaluation and comes before 
the Board on appeal from the decision which also granted 
service connection, there can be no prejudice to the Veteran 
in failing to provide adequate 5103(a) notice for the service 
connection claim.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA 
General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

VA has also fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records and post-
service VA medical center treatment records have been 
obtained.  Additionally, he was afforded two VA examinations 
in January 2007 and December 2007.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for cervical spine degenerative disk disease and cervical 
fusion at C6-7 with pseudoarthrosis, is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


